Citation Nr: 0025533	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-12 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).

The Board notes that a rating decision dated in December 
1996, denied the veteran's claim of chloracne due to exposure 
to Agent Orange.  In August 1997, the veteran requested that 
his claim for entitlement to service connection for a skin 
condition be reopened.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
disposition.


FINDING OF FACT

Manifestations of the veteran's service-connected 
post-traumatic stress disorder include disturbances in mood; 
intrusive thoughts and periodic nightmares; general avoidance 
of stimuli and thoughts reminiscent of the trauma, emotional 
numbing, feelings of estrangement; symptoms of hyper-arousal, 
including sleep disturbance, irritability, hyper-vigilance, 
and exaggerated startle response; and complaints of 
impairment to short-term memory.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for an initial rating for post-traumatic 
stress disorder in excess of 50 percent is well grounded 
within the meaning of the statute and judicial construction 
and the data currently of record provide a sufficient basis 
upon which to address the merits of this claim and that he 
has been adequately assisted in the development of this 
issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 
U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
criteria in the VA's SCHEDULE FOR RATING DISABILITIES, codified in 
38 C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected post-traumatic stress 
disorder were changed during the course of the veteran's 
claim, effective November 7, 1996.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Where regulations change during 
the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 (Mar. 25, 1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VAOGCPREC 11-97 
at 2.  

Service connection is in effect for post-traumatic stress 
disorder, and a 50 percent disability rating has been assigned 
under the provisions of Diagnostic Code 9411.  A 50 percent 
disability evaluation under the old criteria is warranted for 
post-traumatic stress disorder when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and his reliability, 
flexibility, and efficiency levels are so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 

(1996).  A 70 percent evaluation requires that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and his 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in the veteran's virtual 
isolation in the community or there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  Id.  The 
individual must be demonstrably unable to obtain or retain 
employment.  Id.  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The revised criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 

communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A VA examination dated in October 1992, reported that the 
veteran was oriented and his affect appropriate.  His memory 
was intact for immediate and remote recall and he remembered 
two out of three objects for short term.  His thought 
processes were goal directed, but at times tangential.  
Thought content focused on guilt and disappointment.  
Cognitively, he appeared intact and of greater than average 
intelligence.  Judgment and insight were intact.  The 
diagnoses were moderate to severe alcohol dependence, 
moderate major depressive disorder, and moderate 
post-traumatic stress disorder.  

A VA outpatient treatment record dated in August 1996, 
reported depression.  The veteran was hospitalized for 
alcohol dependence in September 1997.  Mental status 
examination revealed some dysthymic mood and a slightly 
blunted affect.  The veteran exhibited discomfort in 
discussing Vietnam.  No significant cognitive impairments 
were noted.  It was reported that the veteran did not present 
any management problems from a psychiatric perspective, and 
compensated fairly well with his post-traumatic stress 
disorder symptoms.  He complained of sleep impairment, but 
responded well to sleep medication.  At discharge, mental 
status examination revealed an euthymic mood, with few 
complaints of post-traumatic stress disorder symptoms.  Sleep 
was reported as fair on medication.  The diagnoses included 
post-traumatic stress disorder.

At a VA examination dated in November 1997, the veteran 
reported that he resigned from his employment in August 1996, 
after a period of increased post-traumatic stress disorder 
symptoms, to include sleep disturbance, poor concentration, 
and increased irritability with co-workers and his 
supervisors.  On mental examination, the veteran was 
described as well groomed, fully oriented, and 

had a full range of affect, without evidence of gross 
cognitive dysfunction.  He admitted to vague suicidal 
ideation, but denied any plans.  The examiner noted that the 
veteran had a full range of symptoms associated with 
post-traumatic stress disorder.  His chief complaints 
included intrusive thoughts and periodic nightmares; general 
avoidance of stimuli and thoughts reminiscent of the trauma, 
emotional numbing, feelings of estrangement, and loss of 
interest in activities; and symptoms of hyper-arousal, 
including sleep disturbance, irritability, poor 
concentration, hyper-vigilance, and exaggerated startle 
response.  Testing results were suggestive of heavy levels of 
clinical depression and global psychopathology.  The global 
assessment functioning score for the past year was 45, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The 
diagnoses included post-traumatic stress disorder.

The veteran testified at a personal hearing before the RO in 
September 1998.  The veteran testified that he had been a 
minister for 10 years after service discharge but had to give 
it up due to his post-traumatic stress disorder symptoms and 
alcohol dependence.  He further testified that he had been a 
postal worker for over 26 years but resigned in August 1996, 
due to post-traumatic stress disorder symptoms.  The 
veteran's spouse stated that he was withdrawn and experienced 
sleep impairment.  The veteran stated that he had suicidal 
ideation since leaving his employment in 1996, but his 
religious beliefs would prevent him from actually carrying 
through on these thoughts.  

A VA examination dated in November 1998, revealed a mild 
degree of depression and anxiety; otherwise the mental status 
examination was within normal limits.  The current global 
assessment functioning score was 70, indicating mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Id.  The examiner 
opined that the veteran was not impaired to a degree of 
severity that would automatically preclude him from gainful 
employment.  


VA outpatient treatment records from November 1998 to 
February 1999, report continued complaints of depression, 
sleep impairment, and memory loss.  In April 1999, it was 
reported that the veteran was alert and fully oriented.  He 
was noted as sullen but his depression was improving as he 
had become more involved in activities.  Sleep impairment was 
noted.  It was reported in September 1999, that the veteran 
had a sullen demeanor.  It was noted that the veteran's 
granddaughter was being treated for cancer and coping 
strategies were discussed.  In December 1999, the veteran was 
depressed and cried profusely.  It was noted that his 
granddaughter was moving out of state due to illness, he had 
a dispute with his sister, and was having financial problems.  
It was noted that the stressors were reinforcing the 
veteran's symptoms of post-traumatic stress disorder.  He was 
without suicidal or homicidal thoughts, was alert and 
oriented, and responded well to psychotherapeutic techniques.  

A VA examination dated in April 2000, reported that the 
veteran had intrusive recollections, dreams, and nightmares 
of Vietnam.  He had avoidance behavior, was easily irritable, 
and hyperaroused.  He had been feeling unhappy and sad due to 
his granddaughter's health.  He reported crying spells, 
worrying, problems with concentration and short term memory, 
and felt he "did not want to be here," but did not have 
concrete thoughts of wanting to hurt himself or others.  He 
complained of auditory hallucinations, suspiciousness, and 
did not trust others.  Mental status examination noted that 
the veteran was alert, oriented, and cooperative.  His affect 
was constricted, his thoughts were coherent, and speech was 
normal.  His automatic judgment and insight were intact.  The 
examiner noted that the veteran smelled of alcohol.  The 
diagnoses were post-traumatic stress disorder, and alcohol 
abuse.  The current global assessment functioning score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an 

initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the veteran's claim to reopen the issue of entitlement to 
service connection for this disorder, i.e., August 30, 1996.  
See 38 C.F.R. § 3.400 (1999).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 50 percent for the disability at issue at 
any time subsequent to receipt of the veteran's claim, i.e., 
August 30, 1996.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that none of the medical evidence in 
this case reflects the presence of symptomatology of such 
severity so as to warrant a 70 percent schedular rating under 
either the "old" criteria or the "new" criteria for 
evaluating mental disorders.  The veteran's psychoneurotic 
symptoms were not shown to be of such persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Although a VA examiner in November 1997, found the global 
assessment functioning score for the past year was 45, 
indicating serious impairment, on examination in 1998, the 
veteran's global assessment functioning score indicated only 
mild impairment and on examination in 2000, moderate 
impairment was demonstrated.  Moreover, the 1997 examination 
reported that the veteran was described as well groomed, 
fully oriented, and a full range of affect, without evidence 
of gross cognitive dysfunction.  Additionally, although 
suicidal ideation has been intermittently complained of, 
deficiencies in judgment and thinking has not been shown.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The evidence of 
record does not reveal obsessive rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
that affects the ability to function independently, 
appropriately and effectively; impaired impulse control; or 
neglect of personal appearance and hygiene.  Id.  It is also 
noted that a VA examiner found in 1998, that the veteran was 
not impaired to a degree of severity that would automatically 
preclude him from gainful employment.  

Manifestations of the veteran's service-connected 
post-traumatic stress disorder include disturbances in mood; 
intrusive thoughts and periodic nightmares; general avoidance 
of stimuli and thoughts reminiscent of the trauma, emotional 
numbing, feelings of estrangement; symptoms of hyper-arousal, 
including sleep disturbance, irritability, hyper-vigilance, 
and exaggerated startle response; as well as complaints of 
impairment to short-term memory.  Accordingly, an initial 
rating in excess of 50 percent for post-traumatic stress 
disorder is not warranted.


ORDER

An initial evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

